MEMORANDUM**
Gaby Antoun AH appeals a decision of the Board of Immigration Appeals finding him removable. The Board found petitioner removable for having been convicted for selling cocaine, a controlled substance offense and an aggravated felony.
We have no jurisdiction to review the final order of removal in this case. Mwril*914lo-Espinoza v. INS, 261 F.3d 771 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.